Citation Nr: 0813470	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  04-38 741	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial rating in excess of 30% for a post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from October 1965 to October 
1967.

This appeal to the Board of Veterans Appeals (Board) arises 
from a September 2003 rating action that granted service 
connection for PTSD and assigned an initial 30% rating 
therefor from August 2002.  Because the appeal involves a 
request for a higher rating assigned following the initial 
grant of service connection, the Board has characterized it 
in light of the distinction noted by the U.S. Court of 
Appeals for Veterans Claims (Court) in Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (distinguishing initial rating 
claims from claims for increased ratings for already service-
connected disability).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  The veteran's PTSD is manifested by no more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks, due to such symptoms as a 
depressed mood, anxiety, panic attacks, sleep impairment, and 
mild memory loss; he generally functions satisfactorily, with 
normal routine behavior, self-care, and conversation.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30% for PTSD 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 
4.126, 4.130, Diagnostic Code 9411 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, the VA promulgated regulations at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court 
held that, for an increased-compensation claim, 38 U.S.C.A. 
§ 5103(a) requires, at a minimum, that the VA notify a 
claimant that, to substantiate a claim, he must provide, or 
ask the VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability, and the 
effect that worsening has on his employment and daily life.  
Further, if the Diagnostic Code (DC) under which the claimant 
is rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by him 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on his 
employment and daily life (such as a specific measurement or 
test result), the VA must provide him with at least general 
notice of that requirement.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
DCs, which typically provide for a range in severity of a 
particular disability from 0% to as much as 100% (depending 
on the disability involved), based on the nature of the 
symptoms of the condition for which disability compensation 
is being sought, their severity and duration, and their 
impact upon employment and daily life.  As with proper notice 
for an initial disability rating and consistent with the 
statutory and regulatory history, the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the VA to obtain) that 
are relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating thereto. 

In this case, a November 2002 pre-rating and December 2003, 
March 2004, and May 2006 post-rating RO letters collectively 
informed the veteran and his representative of the VA's 
responsibilities to notify and assist him in his claim, and 
to advise the RO as to whether there was medical evidence 
(such as statements from doctors and examinations containing 
clinical findings) showing treatment for his psychiatric 
disability, and lay evidence (such as statements from 
individuals describing his symptoms from their knowledge and 
personal observation) demonstrating a worsening of the 
disability.  Those letters also provided notice of what was 
needed to establish entitlement to a higher rating (evidence 
showing that the disability had worsened).  

An August 2007 post-rating RO letter informed the veteran 
that, if an increase in disability was found, a disability 
rating would be determined by applying relevant DCs which 
provided for a range in severity from 0% to 100%, based on 
the nature and symptoms of the condition, their severity and 
duration, and their impact upon employment.  That letter also 
provided examples of the types of medical and lay evidence 
that the veteran may submit (or ask the VA to obtain) that 
are relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical records, employer statements, and other 
evidence showing an increase in the disability. 
  
Thereafter, the veteran and his representative were afforded 
opportunities to respond.  The Board finds that the veteran 
has thus received sufficient notice of the information and 
evidence needed to support his claim, and has been provided 
ample opportunity to submit such information and evidence.  

The 2002, 2003, and 2004 RO letters also notified the veteran 
that the VA would make reasonable efforts to help him get 
evidence necessary to support his claim, such as medical 
records (including private medical records), if he gave it 
enough information, and, if needed, authorization, to obtain 
them.  The 2003, 2004, and 2006 RO letters further specified 
what records the VA had received; what records the VA was 
responsible for obtaining, to include Federal records; and 
the type of records that the VA would make reasonable efforts 
to get, and variously requested the veteran to furnish any 
medical records or evidence that he had in his possession 
that pertained to his claim.  The Board thus finds that the 
2002, 2003, 2004, and 2006 RO letters collectively satisfy 
the statutory and regulatory requirement that the VA notify a 
claimant what evidence, if any, will be obtained by him and 
what evidence will be retrieved by the VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board points out that, in the decision of Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), the Court held that proper 
VCAA notice should notify a veteran of: (1) the evidence that 
is needed to substantiate a claim; (2) the evidence, if any, 
to be obtained by the VA; (3) the evidence, if any, to be 
provided by the claimant; and  (4) a request by the VA that 
the claimant provide any evidence in his possession that 
pertains to this claim.  As indicated above, all 4 content of 
notice requirements have been met with in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matters now before the Board, documents meeting the 
VCAA's notice requirements were furnished to the veteran both 
prior and subsequent to the initial September 2003 rating 
action on appeal.  However, the Board finds that, in this 
appeal, any delay in issuing the full 38 U.S.C.A. § 5103(a) 
notice was not prejudicial to the veteran because it did not 
affect the essential fairness of the adjudication, in that 
his claim was fully developed and readjudicated after notice 
was provided.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir.2006).  As indicated above, the veteran has been notified 
of what was needed to substantiate his claim, and afforded 
numerous opportunities to present information and/or evidence 
in support thereof.  As a result of RO development, 
comprehensive documentation, identified below, has been 
associated with the claims folder and considered in 
connection with the veteran's appeal.  After the 2002, 2003, 
2004, and 2006 RO notice letters, the RO gave the veteran 
further opportunities to furnish information and/or evidence 
pertinent to the claim before it readjudicated it on the 
basis of all the evidence of record in September 2004 (as 
reflected in the Statement of the Case) (SOC) and April and 
May 2007 (as reflected in the Supplemental SOCs).  

In March 2006, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that, in rating cases, a claimant must be informed of 
the rating formula for all possible schedular ratings for an 
applicable rating code.    In this case, the Board finds that 
this was accomplished in the September 2004 SOC, and that 
this suffices for Dingess/Hartman.  The Court also held that 
the VA must provide information regarding the effective date 
that may be assigned; such notice was provided by letter of 
August 2007.  

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining all evidence necessary to substantiate his claim, 
to include obtaining available post-service VA and other 
medical records through 2007.  In January 2003, January 2004, 
February 2006, and February 2007, the veteran was afforded 
comprehensive VA psychiatric examinations in connection with 
his claim, and numerous medical records document regular 
follow-up psychological and psychiatric evaluations of his 
PTSD through 2007; all of these reports are of record and 
have been considered in adjudicating this claim.  A copy of 
the October 2002 Social Security Administration (SSA) 
decision granting the veteran disability benefits, together 
with extensive medical records underlying that determination, 
have been associated with the claims folder.  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any existing, 
pertinent evidence, in addition to that noted above, that has 
not been obtained.  In January and May 2006 and May and June 
2007 statements, the veteran stated that he had no additional 
information or evidence to submit in connection with his 
claim.  In August 2007, the veteran's representative 
submitted additional evidence to the Board, together with a 
waiver of the veteran's right under 38 C.F.R. § 20.1304(c) 
(2007) to have the RO initially review it.  The record also 
presents no basis for further development to create any 
additional evidence to be considered in connection with the 
matter currently under consideration.    

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of 2 
ratings apply under a particular DC, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.

The veteran's PTSD has been initially rated as 30% disabling 
under the provisions of 38 C.F.R. § 4.130, DC 9411.  Under 
that DC, a 30% rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
normal routine behavior, self-care, and conversation), due to 
such symptoms as: depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; and mild memory loss (such as forgetting names, 
directions, recent events).

A 50% rating requires occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly-
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70% rating requires occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relationships, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.

A 100% rating requires total occupational and social 
impairment, due to such symptoms as: grossly inappropriate 
behavior; persistent danger of hurting oneself or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives or one's own occupation or name.

Considering the pertinent evidence in light of the criteria 
of DC 9411, the Board finds that the veteran's PTSD has not 
been more than 30% disabling at any time since the initial 
grant of service connection.  The medical evidence of record 
documents that the service-connected PTSD is manifested by no 
more than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks, due to such symptoms 
as a depressed mood, anxiety, panic attacks (weekly or less 
often), sleep impairment, and mild memory loss, but the 
veteran generally functions satisfactorily, with normal 
routine behavior, self-care, and conversation.

In arriving at this determination, the Board notes that, by 
rating action of January 2006, the RO granted a temporary 
total rating of 100% (T/TR) under the provisions of 38 C.F.R. 
§ 4.29 for hospitalization for PTSD for a period in excess of 
21 days from 20 September through October 2005; a schedular 
30% rating was restored from November 2005.  Thus, the period 
that the T/TR was in effect has been excluded from 
consideration for increase for PTSD under the schedular 
rating criteria.  

On August 2002 psychiatric examination by J. S., M.D., the 
veteran complained of daily recurrent memories of his Vietnam 
combat experiences, increased panic attacks, and startle 
reactions.  On examination, he cried easily and became very 
anxious.  The examiner noted severe startle reactions, 
increasing social isolation, decreased concentration, and 
ability to work only occasionally as a janitor because of 
unease around people.  The veteran was not suicidal.  The 
diagnoses were chronic, severe, delayed-onset PTSD manifested 
by startle reactions, recurrent dreams, intrusive thoughts, 
social isolation, irritability, and increasing difficulty 
functioning in any work situation; diabetes; and severe 
osteoarthritis of the spine with natural fusion.  A Global 
Assessment of Functioning (GAF) score of 40 was assigned on 
the basis of all those disabilities, and the doctor stated 
that the veteran's condition would continue to deteriorate, 
and that he was unable to work.

On January 2003 VA psychiatric examination, the veteran was 
noted to be currently employed as an evangelist, traveling 
extensively and working and praying with people with drug and 
alcohol problems.  He frequently talked to many different 
people on his cellular telephone, attended church services 
twice a week, and also went to revivals and singing groups.  
On mental status examination, there was no impairment of 
thought processes or ability to communicate and no delusions, 
severe depression, hallucinations, panic attacks, abnormal or 
obsessive or impulsive or ritualistic behavior, or recent 
suicidal or homicidal ideation.  Personal hygiene was good, 
and grooming and dress normal.  He was oriented in 3 spheres, 
and memory was good.  Speech was spontaneous, coherent, 
relevant, and adequately organized, without blocking, 
slowing, or circumstantiality, and he abstracted proverbs 
well.  The veteran appeared somewhat anxious, and complained 
of sleep problems, but was able to carry on his daily life 
adequately.  He was able to establish and maintain social and 
work relationships, and follow simple to moderately complex 
instructions.  The diagnosis was PTSD, and a GAF score of 90 
was assigned.  

On January 2004 VA psychiatric examination, the veteran 
appeared very anxious, with his symptoms much controlled on 
medication.  He complained of an easy startle reaction, 
anxiety, panic attacks, depression, lack of energy, 
difficulty sleeping, and loneliness.  His only hobby was the 
Internet.  He had had some educational accomplishment, having 
become an ordained minister in his church.  Marital, family, 
work, and social relationships were reportedly not good.  On 
mental status examination, the veteran was oriented in 3 
spheres.  He described some paranoid and magical thinking and 
suicidal thoughts, but denied homicidal and current suicidal 
thoughts, and stated he would not act on them.  Personal 
hygiene was moderate.  The examiner noted some memory 
impairment, and that the veteran's physical health and 
quality of life were not good, and that his physical 
condition was deteriorating.  The diagnoses were PTSD, 
chronic dysthymic disorder with episodes of major depression, 
history of alcohol dependence in remission, evidence of some 
mild cognitive defects, diabetes mellitus, and bilateral knee 
arthritis.  A GAF score of 50 was assigned on the basis of 
all those disabilities, and the doctor stated that the 
veteran really had no social relationships.  He was capable 
of managing his financial affairs. 

The veteran presented as tense and anxious, yet controlled, 
on March 2004 PCC Mental Health/Social Service outpatient 
evaluation.  He complained of hypervigilance, flashbacks, and 
disturbing dreams.  The assessment was PTSD by history.  

On August 2004 VA outpatient social work evaluation, the 
veteran complained of difficulty controlling his anger at 
times, and being always "on edge."  He was an evangelical 
minister, and was unemployed.  Describing his social support 
system, the veteran reported turning to other ministers for 
counseling.  He currently lived with his 3rd wife in an 
apartment, having been divorced twice.  He read Christian 
literature in his leisure time.  On mental status evaluation, 
the veteran was oriented in 4 spheres, and casually dressed 
and groomed.  Thought content was coherent, without suicidal 
or homicidal ideation.  Affect was anxious, and memory good.  
Insight and judgment were poor.  Regarding cognitive 
flexibility, the veteran seemed accepting of new ideas, and 
speech and flow of thought were normal.  Behavior was 
cooperative.         

On September 2004 VA outpatient psychiatric evaluation, the 
veteran was treated for a panic disorder and a history of 
PTSD, and a GAF score of 60 was assigned.

On March and April 2005 VA outpatient evaluations, 
orientation, judgment, and insight were within normal limits.  
Speech was clear and understandable.  Affect was alert, and 
the veteran was cooperative.  On April occupational therapy 
evaluation, the veteran complained of PTSD and anxiety.  He 
was alert and oriented in 4 spheres, and his perceptual 
skills and memory were within functional limits.  A social 
work evaluation noted that the veteran traveled and 
ministered to Native Americans, and stayed with friends and 
family.  He had 2 brothers and 2 sisters, and they were a 
supportive family.  The veteran was alert and oriented and 
very motivated to continue witnessing to others about his 
faith, in which he was a certified minister.  

On July 2005 VA outpatient psychiatric evaluation, the 
veteran was not very cooperative with questioning, and was 
irritable and easily angered and pressured, with flight of 
ideas, tangential thinking, and hypomanic and inappropriate 
behaviors (hugging the examiner).  On examination, the 
veteran was dressed appropriately.  There was psychomotor 
agitation and animation, and attitude was hostile.  
Affect/mood was labile, speech pressured, and thoughts 
tangential, with dysphoric content.  The veteran was oriented 
in 3 spheres, and insight was average.  The diagnoses 
included PTSD, and a GAF score of 51 was assigned.         

On August 2005 VA outpatient psychiatric evaluation, the 
veteran was still quite pressured, with depression, flight of 
ideas, and inability to focus on the issue at hand.  He 
described stress at home as a result of the death of his 
sister from cancer. On examination, the veteran was dressed 
appropriately.  There was psychomotor agitation/retardation, 
and attitude was cooperative.  Affect/mood was labile, speech 
pressured, with loose associations.  Thought content was 
dysphoric, with paranoid trends and delusions.  The veteran 
was oriented in 3 spheres, and insight was poor.  The veteran 
was felt to be no risk to harm himself or others.  The 
diagnoses included PTSD, and a GAF score of 55 was assigned.

In late August 2005, the veteran was hospitalized at a VA 
medical facility for detoxification.  He reported sleeping 8 
hours per night.  Speech was rapid, with pressure and flight 
of ideas.  There was no suicidal or homicidal ideation or 
evidence of psychosis at the time of hospital discharge.  The 
diagnoses were PTSD, mood disorder, and sedative hypnotic 
abuse, and a GAF score of 55 was assigned.

On late August 2005 outpatient mental health and social work 
evaluations, the veteran reported feeling well and better 
than he had in a long time.  He was noted to be an ordained 
Pentecostal minister.

On early September 2005 VA outpatient psychiatric evaluation, 
the veteran reported sleeping fairly well and easily, and a 
happy mood, but he was still quite hypomanic and easily 
irritated when questioned.  On examination, the veteran was 
dressed appropriately.  There was psychomotor 
agitation/retardation, and attitude was cooperative.  
Affect/mood was inappropriate, with pressured speech and 
dysphoric thought content.  He was oriented in 3 spheres, and 
insight was good.  The veteran was felt to be no risk to harm 
himself or others.  The diagnoses included chronic PTSD, and 
a GAF score of 55 was assigned.

In mid-September 2005, the veteran was hospitalized at a VA 
medical facility for medication stabilization.  Prior to 
admission, he was alert, oriented, pleasant, and cooperative, 
with a somewhat manic mood and anxious affect, with pushed, 
perseverative speech; he denied suicidal and homicidal 
ideation, hallucinations, and delusions.  There was no 
evidence of psychosis at the time of hospital discharge, and 
it was felt that the veteran could return to normal activity.  
The diagnoses were PTSD, mood disorder, and sedative hypnotic 
abuse, and a GAF score of 65 was assigned.

From 20 September to mid-October 2005, the veteran was 
hospitalized at a VA medical facility.  There was no suicidal 
or homicidal ideation or evidence of psychosis at the time of 
hospital discharge, and the veteran was stable; it was felt 
that he could return to normal activity.  The diagnoses were 
PTSD and bipolar disorder, and a GAF score of 65 was 
assigned.

Late October 2005 VA outpatient records indicated that the 
veteran's PTSD had been treated and was thought to be 
improved.

On mid-February 2006 PCC Mental Health/Social Service 
outpatient evaluation, the veteran was noted to be doing 
evangelistic work.  On mental status examination, he was 
pleasant and cooperative.  Thoughts were goal-directed, and 
there were no hallucinations or suicidal or homicidal 
ideation.  He was cognitively intact.  The assessments were 
PTSD, and medication dependence in remission.  

On late February 2006 VA psychiatric examination, the veteran 
complained of nightmares of his Vietnam combat experiences 3 
or 4 times per month, with problems getting back to sleep 
thereafter; frequent recurrent thoughts of the war; 
difficulty getting along with people and showing affection 
toward loved ones; easy anger over trivial matters; an 
increased startle response; and hypervigilance and difficulty 
concentrating at times.  Since 1990, he had done evangelistic 
work, praying for people, visiting them in hospitals, 
counseling those with marital, drug, and alcohol problems, 
and preaching once or twice per month.  He read Christian 
literature and the Bible during the day, and visited with his 
2 brothers and 2 sisters.  He attended church every Sunday 
and sometimes on Wednesdays, occasionally went to church 
dinners and revivals, did his own laundry, shopping, and 
cooking, paid his own bills, and washed dishes.  He lived 
alone, and dined with his ex-wife approximately every other 
week.  

On mental status examination, there was no impairment of 
thought processes or ability to communicate and no delusions, 
hallucinations, panic attacks, abnormal or obsessive or 
impulsive or ritualistic behavior, or recent suicidal or 
homicidal ideation.  Personal hygiene was good, and grooming 
and dress normal.  He was oriented in 3 spheres, and memory 
was good.  Speech was spontaneous, coherent, relevant, and 
adequately organized, without blocking, slowing, or 
circumstantiality, and he abstracted proverbs well.  The 
veteran appeared somewhat anxious, and complained of sleep 
problems, but was able to carry on his daily life fairly 
adequately.  He was able to establish and maintain social 
relationships with family and church friends, and to follow 
simple to moderately complex instructions, but he was not 
able to work at a regular job.  He was not in danger of 
harming himself or others.  The diagnosis was PTSD, and a GAF 
score of 65 was assigned.  The examiner commented that the 
disturbance caused distress or impairment in social and 
occupational functioning due to difficulty concentrating and 
being distant and estranged from people.

On April 2006 VA outpatient psychiatric evaluation, the 
veteran was noted to be doing fairly well on prescribed 
medication.  On examination, he was alert and oriented in 4 
spheres, and appearance, speech, and kinetics were normal, 
with good eye contact, mood, insight, and judgment.  Affect 
was appropriate and not restricted or labile, and there were 
no suicidal or homicidal ideations, hallucinations, or 
delusions.  Thought process was logical and goal-directed, 
and memory was intact.  The assessments were history of PTSD, 
and panic attacks versus panic disorder.  

On September 2006 VA outpatient psychiatric evaluation, the 
veteran was noted to be under a lot a stress at home as a 
result of 2 teenage grandchildren living with him and his 
wife.  He obtained some relief from prescribed medication.  
On examination, the veteran was alert and oriented in 4 
spheres, and appearance, speech, and kinetics were normal, 
with good eye contact, mood, insight, and judgment.  Affect 
was appropriate and not restricted or labile, and there were 
no suicidal or homicidal ideations, hallucinations, or 
delusions.  Thought process was logical and goal-directed, 
and memory was intact.  The assessment was PTSD with panic 
attacks.  

In a March 2007 statement, D. O., M.D., the veteran's primary 
case physician, stated that he had observed no improvement in 
the veteran's mental health over many years.

From June to July 2007, the veteran was hospitalized at a VA 
medical facility with complaints of short-temperedness, 
anger, mood swings, combat dreams, and a startle reaction.  
He stated that he slept 8 hours per night.  The examiner 
noted no rapid speech or flight of ideas.  During his 
hospital course, the veteran attended a PTSD program and did 
well, with no behavioral problems and a stable mood.  At the 
time of hospital discharge, there were no suicidal or 
homicidal ideation and no evidence of psychosis, and the 
veteran was stable, with a good prognosis.  The diagnoses 
were PTSD and sedative/hypnotic/anxiolytic abuse, and a GAF 
score of 65 was assigned.  
       
Considering the evidence in light of the criteria noted 
above, the Board finds that the veteran's PTSD symptoms from 
2002 to 2007 have been indicative of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks, due to such symptoms as a depressed mood, anxiety, 
sleep impairment, and mild memory loss, but that he generally 
functions satisfactorily, with normal routine behavior, self-
care, and conversation, thus meeting the criteria for no more 
than an initial 30% rating.  The Board also notes that there 
has been no suspiciousness.      

Moreover, the Board finds that the symptoms associated with 
the veteran's PTSD simply do not meet the criteria for at 
least the next higher 50% rating, that is, occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: a flattened affect; circumlocutory 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly-
learned material, forgetting to complete tasks); disturbances 
of motivation; and chronic impaired judgment and abstract 
thinking.  Although the veteran has some difficulty in 
establishing and maintaining effective work and social 
relationships due to difficulty concentrating and being 
distant and estranged from people, the Board notes that he 
has been effectively doing evangelistic work as an ordained 
church minister for many years, traveling nationwide, praying 
for people, visiting them in hospitals, counseling those with 
marital, drug, and alcohol problems, and preaching once or 
twice per month.  He also read Christian literature and the 
Bible during the day, visited with his 2 brothers and 2 
sisters, and was able to establish and maintain social 
relationships with family and church friends.  He attended 
church every Sunday and sometimes on Wednesdays, occasionally 
went to church dinners and revivals, did his own laundry, 
shopping, and cooking, paid his own bills, washed dishes, and 
dined with his ex-wife approximately every other week.  

The Board also notes that the veteran had been assigned GAF 
scores ranging from 40 to 90, as reflected in VA clinical 
records and examination reports from 2002 to 2007.  According 
to the 4th Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), GAF scores between 31 and 40 are indicative of some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g. a depressed man 
avoids friends, neglects family, and is unable to work).  GAF 
scores between 41 and 50 are indicative of serious symptoms 
(e.g. suicidal ideation, severe obsessional rituals, frequent 
shoplifting), or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, 
inability to keep a job).  GAF scores between 51 and 60 are 
indicative of moderate symptoms (e.g., a flat affect and 
circumstantial speech, occasional panic attacks), or moderate 
difficulty in social, occupational, or school functioning 
(e.g., having few friends, having conflicts with peers or co-
workers).  GAF scores between 61 and 70 are indicative of 
some mild symptoms (e.g., a depressed mood and mild 
insomnia), or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but indicate that the subject generally 
functions well, and has some meaningful interpersonal 
relationships.  GAF scores between 71 and 80 are indicative 
of symptoms which, if present, are transient and expectable 
reactions to psychosocial stressors (e.g. difficulty 
concentrating after a family argument), with no more than 
slight impairment in social, occupational, or school 
functioning (e.g. temporarily falling behind in schoolwork).  
GAF scores between 81 and 90 are indicative of absent or 
minimal symptoms (e.g. mild anxiety before an examination), 
good functioning in all areas, interest and involvement in a 
wide range of activities, social effectiveness, general 
satisfaction with life, and no more than everyday problems or 
concerns (e.g. an occasional argument with family members).
  
There is no question that a GAF score and its interpretations 
are important considerations in rating a psychiatric 
disability.  However, the GAF scores assigned in a case, like 
an examiner's assessment of the severity of a condition, are 
not dispositive of the percentage disability rating issue; 
rather, a GAF score must be considered in light of the actual 
symptoms of the veteran's service-connected disorder (which 
provide the primary basis for the rating assigned).  See 38 
C.F.R.    § 4.126(a).  In this case, the medical evidence of 
record fails to show that the veteran's service-connected 
PTSD symptoms include chronic impairment in reality testing 
or communication, major impairment in family relations, 
judgment, thinking, or mood, suicidal ideation, severe 
obsessional rituals, frequent shoplifting, a complete lack of 
friends, inability to keep a job, or theft within the 
household.  Although the veteran has occasional panic 
attacks, a depressed mood and difficulty concentrating at 
times, and some difficulty in social and occupational 
functioning, he generally functions effectively in a wide 
range as an evangelical minister, and has some meaningful 
interpersonal relationships.  Moreover, the Board notes that 
the August 2002 GAF score of 40 and the January 2004 GAF 
score of 50 were assigned on the basis of the veteran's 
combined physical and mental disorders, including significant 
diabetes and severe osteoarthritis of the spine and knees, 
and were not solely attributable to the PTSD.  

Additionally, the Board finds that there is no showing that, 
at any point since the effective date of the grant of service 
connection, the veteran's PTSD has reflected so exceptional 
or unusual a disability picture as to warrant the assignment 
of any higher rating on an extraschedular basis pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1).  The veteran's 
symptoms and clinical findings as documented in extensive 
medical reports from 2002 to 2007 do not objectively show 
that his PTSD markedly interferes with employment (i.e., 
beyond that contemplated in the assigned rating throughout 
this period), or requires frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards.  In this 
regard, the Board notes that Dr. J. S.'s August 2002 opinions 
that the veteran's condition would continue to deteriorate 
and that he was unable to work included consideration of his 
significant physical disabilities, namely diabetes and severe 
osteoarthritis of the spine with natural fusion, and were not 
solely due to the PTSD.  The SSA in October 2002 found the 
veteran disabled from September 2001 solely due to physical 
disabilities of osteoarthrosis and allied disorders, and 
discogenic and degenerative disorders of the back; his PTSD 
was not a factor in the disability determination.  In 
November 2002, Dr. D. O. noted the veteran's disabilities 
including PTSD, but that he had to quit a job as a roofer 
only due to physical disabilities of the right hip and 
thoracic spine, not PTSD.  The January 2003 VA psychiatric 
examiner noted that the veteran was currently employed as an 
evangelist, traveling extensively and working and praying 
with people with drug and alcohol problems, and that he had 
had to abandon training as a chef last year solely due to 
knee problems, not his PTSD.  The January 2004 VA examination 
noted that the veteran had not worked for 2 years due to knee 
problems, not PTSD.  April 2005 VA occupational therapy 
evaluation noted that the veteran's community activity was 
limited by knee pain, not his PTSD.  The February 2006 VA 
examination noted that, since 1990, the veteran had done 
evangelistic work, praying for people, visiting them in 
hospitals, counseling those with marital, drug, and alcohol 
problems, and preaching once or twice per month.

The Board notes periods of VA hospitalizations for 
disabilities including PTSD from August to October 2005 and 
from June to July 2007, but that these hospitalizations were 
also concerned with detoxification as a result of medication 
abuse and subsequent medication stabilization.  Under the 
circumstances, the Board finds that a schedular rating is 
adequate in this case, and concludes that the criteria for 
invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995). 

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating pursuant to Fenderson, and that 
the claim for an initial rating in excess of 30% for PTSD 
must be denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the claim, the 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b);  
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 
56 (1990).


ORDER

An initial rating in excess of 30% for PTSD is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


